DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on February 8, 2022.
Claims 1-15 have been previously cancelled. Claims 16-35 are currently pending in this application and are considered in this Office action, with claims 16, 30 and 31 amended.
The objection of Drawings set forth in paras 5 and 6 of the previous Office action mailed on December 29, 2021 has been withdrawn in response to Applicant’s filing replacement Drawings and clarification that the folded joints 20, 21 are visible from both an inside of the washing container and an outside of the washing container, as shown in Fig. 3.
The objection of Drawings set forth in para 4 of the previous Office action has been maintained.
The rejection of claim 16 and its dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.

Elections/Restrictions
Claims 16-29 are allowable. Claims 30-35, drawn to non-elected groups II and III, previously withdrawn from consideration as a result of a restriction requirement, require the limitations of the allowable claim 16 involving one or more of the same or corresponding special technical features, and the requirement of unity of invention is fulfilled. The restriction requirement among Groups I-III, as set forth in the Office action mailed on October 13, 2021, is thereby withdrawn and claims 30-35 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C.121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129,131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Claims 16, 30, 31 recite "a support rib...on which the folded joint is supported, a portion of the folded joint is configured to bear against the vertically oriented support surface". Fig. 4 only shows the vertically oriented support surface 25, however the folded joint is not depicted in Fig. 4. While Fig. 3 indicates references numbers 20, 22, and 25, the mutual arrangement of the folded joint 21 and the vertical surface 25, specifically how the joint is supported on the support rib, i.e. lies on top of the support rib, while simultaneously bears against a vertically oriented support surface of the support rib cannot be discerned. Therefore, the recited arrangement "a support rib...on which the folded joint is supported, a portion of the folded joint is configured to bear against the vertically oriented support surface" (claims 16, 30, 31), and "the folded joint bears over its entire surface against the support surface" (claim 18) must be shown (for example in form of inset in Fig. 3) or the feature(s) canceled from the claim(s). No new matter should be entered.

Allowable Claims
Claims 16-35 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Busing (WO 2014/191246 A1), Kim (KR 2010-0068742 A), Buehlmeyer (US 2009/0126765 A1). The prior art of record fails to teach or suggest fairly alone or in combination, a washing container for a household dishwasher comprising, inter alia, a U-shaped frame having a support rib extending from the frame into the washing container jacket, on which the folded joint is supported, said support rib comprising vertically oriented support surface, a portion of the folded joint bears against a vertically oriented support surface of the support rib for forming a watertight seal, as in the context of claims 16 and 30, or a method for producing a washing container for a household dishwasher comprising, inter alia, forming a support rib on a U-shaped frame such that the support extends from the frame; connecting the U-shaped frame to a washing container jacket such that the support rib is arranged within the washing container jacket; and connecting a side wall of the washing container jacket to a bottom plate by a folded joint such that the folded joint during production thereof is supported on a vertically oriented support surface of the support rib for forming a watertight seal, as in context of claim 31. Such configuration of the folded joint of the washing container jacket supported on the support rib, i.e. positioned on top of the support rib, while bearing at the same time against the vertically oriented surface of the support rib allows to reliably prevent lack of tightness in the folded joint in the region of the frame and form a watertight seal. See Applicant's US PGPUB 2020/0054186 at para [0072].
Claims 17-29, 32-35 are allowed as they are dependent upon allowed claims 16 and 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 
/Joseph L. Perrin/Primary Examiner, Art Unit 1711